DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 12/28/2021 has been accepted. 


Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus for registering information processing apparatuses, the apparatus comprising: at least one processor and at least one memory coupled to the at least one processor, the at least one memory having stored therein instructions that, when executed by the at least one processor, cause the at least one processor to act as: a first acceptance unit configured to accept a first user operation for inputting a code to register the information processing apparatus in association with a tenant; a detection unit configured to detect other information processing apparatuses connected to a same network as the information processing apparatus, in accordance with the code input by the user operation being verified and the information processing apparatus being registered in association with the tenant; a second acceptance unit configured to accept a second user operation for selecting at least one information processing apparatus from the other information processing apparatuses detected by the detection unit; and a registration unit configured to perform registration processing for registering the at least one information processing apparatus selected by the second user operation; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 2-9 depend on claim 1, thus are allowable for the same reasons stated above.
Claims 10 and 11 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara et al. (US 2013/0321861) teaches a service providing device which provides service registration to a plurality of printers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672